El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Considerando: que estando dispuesto por la sección 3a de la ley votada por la Asamblea Legislativa de esta Isla y aprobada en 1? de Marzo de 1902, “definiendo el delito de desacato y disponiendo la pena correspondiente que siempre que alguna persona fuere multada ó encarcelada por des-acato á un tribunal deberá firmarse por el Juez sentenciador una órden ó mandamiento para dicha multa ó prisión, consignándose en el mismo, el acto ó actos constitutivos de dicho desacato, así como la fecha y lugar de su comisión y circunstancias de la misma, con especificación de la sentencia del Tribunal, sin lo cual dicha sentencia quedará entera-mente nula y sin efecto”; y no conteniendo el mandamiento librado para la prisión del peticionario Don Julio Medina los requisitos prevenidos en la citada sección 3?, pues ni está autorizado por el Juez sentenciador Sr. Aponte, ni contiene la relación de los actos constitutivos del desacato, es nula por disposición expresa de la ley la sentencia pronunciada por dicho Juez. Sr. Aponte, y por consiguiente nulo y sin ningún valor el mandamiento librado para la ejecución de dicha sentencia en la persona del prom o vente Don Julio Medina.
Considerando: que no puede admitirse la teoría sustan-ciada por el Ministerio Fiscal en su informe escrito, de que *506la ley de la Asamblea Legislativa de esta Isla definiendo y penando el delito de desacato esté derogada por el Código Penal, pues aparte de que no puede presumirse que entrara en la mente de la Asamblea Legislativa que una ley creada para robustecer y afianzar la autoridad y el prestigio de los Tribunales de Justicia, solo estuviera en uso temporalmente ó sea desde el 1? de Marzo de 1902 en que fué aprobada hasta el 1? de Julio del mismo año en que comenzó á regir el Código Penal, resulta por el contrario, que éste no la afecta en lo más mínimo, toda vez que con arreglo al artículo 6 del propio Código, nada de lo que en él se establece y consigna afecta á “ningún poder conferido por la. ley á cualquier Consejo de Guerra autoridad ú oficial militar para imponer castigos á delincuentes, ni á ningún poder confe-rido por la ley á cualquier cuerpo, Tribunal ó funcionario público para castigar delincuentes”; de donde se deduce que entre esos poderes está indudablemente comprendido el que se confiere por la citada ley de la Asamblea Legisla-tiva á esta Corte Suprema, á las Cortes de Distrito y á cualquier otro Tribunal análogo ó semejante debidamente establecido en Puerto Rico, para castigar los desacatos come-tidos contra su autoridad, bien se cometan á su presencia, ó en cualquier otra forma de las que la misma ley determina.
Considerando: que esta doctrina la robustece y confirma la propia ley de la Asamblea Legislativa al disponer en su sección 3? que la pena por desacato impuesta con arreglo á dicha sección no impedirá la acción penal que el por el mismo delito entablare el Fiscal de la respectiva jurisdicción, pero que cuando una persona así castigada .resultare convicta en la causa adicional que se le siguiere, el Tribunal, al sentenciar, tomará en cuenta el castigo impuéstole anterior-mente con arreglo á dicha ley, de donde se deduee lógica-mente que entre ambas leyes no existen disposiciones con-tradictorias ó en conflicto, sino que por el contrario se armonizan y conciban perfectamente, y que ambas fueron dictadas por la Asamblea Legislativa con el propósito de que subsistieran conjunta y simultáneamente. v
Considerando, por tanto, que siendo ineficaz y nulo el mandamiento librado para la prisión del promovente Don *508Julio Medina está el caso comprendido en el número 3? del artículo 483 del Código de Enjuiciamiento Criminal y que no es posible duplicar el mandamiento como lo propone el Ministerio- Fiscal en su escrito, porque habiendo quedado anulada y sin ningún valor la sentencia pronunciada por el Juez Sr. Aponte, nulo é ilegal resultaría cualquier manda-miento que se librara para su ejecución.
Vistas las disposiciones legales citadas y la resolución de esta Corte Suprema de 1? de Mayo de 1903, en otro caso análogo promovido por Mr. Hobart S. Bird á virtud de sentencia pronunciada contra él por el Tribunal del Distrito de San Juan por el mismo delito de desacato. Se declara con lugar la solicitud de excarcelación presentada por el promovente de estas diligencias Don Julio Medina y en su consecuencia quede definitivamente en libertad, cancelán-dose la fianza que tenía prestada.
Juez concurrente : Sr. Hernández.
El Juez Asociado Sr. Sulzbacher concurrió también fun-dando su voto en las razones expresadas en su opinión emitida en el-caso No. 22 de Ex parte Bird.
Juez disidente : Sr. MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de esté caso.